

114 S1880 IS: Helping Veterans Save for Health Care Act of 2015
U.S. Senate
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1880IN THE SENATE OF THE UNITED STATESJuly 28, 2015Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to prevent veterans from being disqualified from
			 contributing to health savings accounts by reason of receiving medical
			 care for service-connected disabilities under programs administered by the
			 Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Helping Veterans Save for Health Care Act of 2015. 2.Veterans not disqualified from health savings account by reason of receiving medical care for service-connected disabilities under programs administered by the Department of Veterans Affairs (a)In generalSection 223(c)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (C)Special rule for individuals eligible for certain veterans benefitsAn individual shall not fail to be treated as an eligible individual for any period merely because the individual receives hospital care or medical services under any law administered by the Secretary of Veterans Affairs for a service-connected disability (within the meaning of section 101(16) of title 38, United States Code)..
 (b)Effective dateThe amendment made by this section shall apply to months beginning after the date of the enactment of this Act.